Per Curiam.
This matter involves the dissolution of the marriage of the parties and the custody of the two minor children born to the parties as a result of the marriage. The trial court dissolved the marriage and awarded custody of the minor children to the appellant. It also granted reasonable rights of visitation to the appellee. The court has reviewed the record de novo and finds that the trial court did not abuse its discretion in awarding custody of the children to the appellant and permitting the appellee reasonable rights of visitation. See Parsons v. Parsons, 219 Neb. 736, 365 N.W.2d 841 (1985). The decision of the trial court is therefore affirmed.
Affirmed.